            Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 1 of 12


                                                                               RECEIVED
                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF ALABAMA                              ti AR 1 7 2021
                                NORTHERN DIVISION
                                                                                             CLERK
                                                                                     U.S. DISTRICT COURT
                                                                                     MIDDLE Din OF ALA.
Charlie Andrew Wigfall,

       Plaintiff,
                                                                               2:21-cv-00231
v.                                                       Civil Action No.
                                                           Plaintiff Demands Trial by Jury
Celleo Partnership, dba Verizon Wireless, and
Trans Union,LLC,

       Defendant.

                                         COMPLAINT

       COMES NOW Plaintiff, Charlie Andrew Wigfall, by and through the undersigned

counsel, and complains against Defendants Cellco Partnership, dba Verizon Wireless and Trans

Union, LLC as follows:

                               PRELIMINARY STATEMENT

1.     Plaintiff seeks equitable and monetary relief because of Defendants' violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681, et seq. (hereinafter, "FCRA"), which contains certain

prohibitions against furnishers of information.

                     STATEMENT OF JURISDICTION AND VENUE

2.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1367.

Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202. -Venue in this District is

proper in that Defendant transacts business and the conduct complained of occurred within this

District.

                              STATEMENT OF THE PARTIES

3.     Plaintiff Charlie Andrew Wigfall ("Mr. Wigfall") is a natural person, is over the age of

                                          Page 1 of 12
          Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 2 of 12




majority, is a resident and citizen ofMontgomery County, Alabama,and is an individual consumer

aggrieved by the unlawful conduct of the above-identified Defendant.           Mr. Wigfall is a

"consume" as that term is defined by 15 U.S.C. § 1681a(c).

4.      Defendant Cellco Partnership, dba Verizon Wireless ("Verizon") is a Foreign General

Partnership, has a principal place of business at One Verizon Way, Basking Ridge, New Jersey

07920, and is engaged in the business of providing communications-related products and services

to consumers. Verizon is a furnisher of information, as contemplated by 15 U.S.C. § 1681s-2(a)

and (b),that regularly and in the ordinary course of business furnishes information to one or more

consumer reporting agencies about consumer transactions or experience with any consumer.

5.      Trans Union, LLC ("Trans Union") is a Foreign Limited Liability Company and has a

principal place of business at 555 West Adams Street, Chicago, Illinois 60661. Trans Union is a

consumer reporting agency, as defined by 15 U.S.C. § 1681(f), that regularly engages in the

business of assembling, evaluating, and dispersing information concerning consumers for the

purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d), to third parties.

                                 FACTUAL ALLEGATIONS

6.      Mr. Wigfall incorporates herein by reference each ofthe foregoing paragraphs.

7.      On December 14, 2015, Mr. Wigfall filed a Voluntary Petition ("Petitiorn under Chapter

13, Title 11, ofthe United States Code, with the same being filed in the United States

Bankruptcy Court for the Middle District of Alabama and bearing bankruptcy case number 15-

33505   ("Bankruptcy Case").



                                          Page 2 of 12
           Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 3 of 12




8.     At the time he filed the Petition, Mr. Wigfall was indebted to Verizon; accordingly,

within Schedule E/F ofthe Petition, Mr. Wigfall identified Verizon as a creditor holding an

unecured claim related to prepetition cellular phone products and/or services.

9.     The Bankruptcy Noticing Center's Certificate of Notice for the Notice of Chapter 7

Bankruptcy Case reflects that such notice was provided to Verizon, via electronic transmission,

on December 15,2015, at its preferred noticing address as set forth by 11 U.S.C. § 342(f).

10.    On March 29,2016,the Bankruptcy Court entered its Discharge Order Discharging

Debtor(s) which extinguished Mr. Wigfall's in personam liability to, among others, Verizon.

11.    The Bankruptcy Noticing Center's Certificate of Notice for the Discharge Order

Discharging Debtor(s) reflects that the Order was provided to Verizon, via electronic

transmission, on March 29,2016.

12.    Mr. Wigfall alleged, within adversary proceeding 17-03014("Adversary Proceedine)

that was filed on February 9, 2017,that Verizon violated the discharge injunction of 11 U.S.C. §

524(a). While the parties reached a confidential compromise ofthe claims within the Adversary

Proceeding on or around October 13, 2017, Mr. Wigfall restates, in part, the allegations

therefrom the Adversary Proceeding (which are of public record) as context only to provide

backup related to Verizon's knowledge of and familiarity with the subject account, the dispute

related to the subject account, and the absence of personal liability upon the subject account, as

follows:

            • On August 18, 2016, Verizon mailed a statement to [Mr. Wigfall] which
              states, in pertinent part, that [he] owes the sum of$365.72 to [Verizon],
              which sum is for pre-petition cellular services(Ex. "A'', attached in the
              Adversary Proceeding).



                                           Page 3 of 12
Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 4 of 12




 • On August 29, 2016,[Mr. Wigfall], through his bankruptcy counsel,
   mailed a letter to Verizon which states, in pertinent part, as follows(Ex.
   "B", attached in the Adversary Proceeding):

            Please be advised that the above debtor retained our services in the
            filing of a Chapter 7 bankruptcy. On December 14, 2015,the
            above-named debtor filed a voluntary petition under Chapter 7 of
            the U.S. Bankruptcy Code. The case number is 15-33505. The
            debt to VERIZON WIRELESS was listed in the debtor's
            bankruptcy schedules and Verizon was given proper notice.

            My Client's bankruptcy was discharged on the [sic] March 29,
            2016, a copy ofthe Notice of Bankruptcy Discharge is also
            enclosed for your reference. Accordingly, you are hereby given
            notice that the debt due you from the debtor was discharged.
            Under section 524(a)(2) of the Bankruptcy Code, a discharge
            operates as an injunction against any act to collect a discharged
            debt.

            It is my understanding that you are continuing to attempt to collect
            this debt from my clients [sic] on that account, a copy of your
            correspondence is attached for your review. Be advised that my
            clients [sic] are protected under section 362 of Title 11 the United
            States Code and the attempt to collect a protected debt is
            prohibited. If you continue to contact my client in this matter, I
            will be forced to file a motion with the Bankruptcy Court
            requesting the appropriate sanctions. We are requesting that all
            further communications concerning this matter be directed to this
            office.

            Please govern yourself accordingly, if you have any questions
            regarding the filing of this case, please do not hesitate to contact
            this office or consult your attorney.

 • Verizon's collection efforts continued with further collection statements;
   accordingly,[Mr. Wigfall] advised his bankruptcy counsel of such further
   collection efforts which prompted the letter discussed in the following
   paragraph.

 • On October 26,2016,[Mr, Wigfall], through his bankruptcy counsel,
   mailed a second letter to Verizon which states, in pertinent part, as follows
   (Ex."C", attached in the Adversary Proceeding):



                                 Page 4 of 12
Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 5 of 12




            Please be advised that the above debtor retained our services in the
            filing of a Chapter 13 [sic] bankruptcy. On December 14, 2015,
            the above-named debtor filed a voluntary petition under chapter 7
            ofthe U.S. Bankruptcy Code. The case nu.mber is 15-33505.
            The debt to VERIZON WIRELESS was listed in the debtor's
            bankruptcy schedules. My Client's bankruptcy was discharged on
            March 29,2016.

            It is my understanding that you are continuing to attempt to collect
            this debt from my clients on that account, a copy of your
            correspondence is attached for your review. Be advised that my
            clients are protected under 362 of Title 11 ofthe United States
            Code and the attempt to collect a protected debt is prohibited. If
            you continue to contact my client in this matter, I will be forced to
            file a motion with the Bankruptcy Court requesting the appropriate
            sanctions. We are requesting that all further communications
            concerning this matter be directed to this office. This is our
            second notice to you to cease and desist.

            Please govern yourself accordingly, if you have any questions
            regarding the filing of this case, please do not hesitate to contact
            this office or consult your attorney.

 • Despite the aforesaid cease and desist letters, Verizon has continued with
   its efforts to collect the discharged debt.

 • On September 18, 2016, Verizon mailed a statement to [Mr. Wigfall]
   which states, in pertinent part, that [he] owes the sum of$365.72 to
   [Verizon], which sum is for pre-petition cellular services(Ex."D",
   attached in the Adversary Proceeding).

 • On some date between September 18 and November 4, 2016, as reflected
   in the letter discussed in the following paragraph, Verizon assigned,
   consigned or otherwise transferred the subject discharged debt to NSA for
   the sole purpose of collection.

 • On November 4,2016, NSA mailed a letter to [Mr. Wigfall] which states,
   in pertinent part, as follows(Ex."E", attached in the Adversary
   Proceeding):

            Records of our client, Verizon Wireless, indicate that your account
            with them remains unpaid. Our client has asked us to proceed


                                Page 5 of 12
Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 6 of 12



            hereby with collection ofthe above balance.


            This is an attempt to collect a debt and any information obtained
            will be used for that purpose. This communication is from a debt
            collector.

 • The bottom one-third ofthe aforesaid collection letter is comprised of a
   detachable payment remittance coupon.

 • On some date between November 4 and December 22, 2016, Verizon
   assigned, consigned or otherwise transferred the subject discharged debt to
   MRS for the sole purpose of collection.

 • On December 22,2016, MRS mailed a letter to [Mr. Wigfall] which
   states, in pertinent part, as follows(Ex."F", attached in the Adversary
   Proceeding):

            The above referenced creditor has placed your account with our
            office for collection. We recognize that sometimes circumstances
            or events can make it difficult to satisfy your financial obligations.


            Simply pay 2 monthly payment(s)totaling $299.08. Your first
            payment of$149.54 is due by 01/30/2017. Subsequent
            payment(s) are due by the 6th ofthe month until the offer is paid in
            full.

 • The bottom one-third ofthe aforesaid collection letter is comprised of a
   detachable payment remittance coupon.
 • [Mr. Wigfall] and his bankruptcy counsel have diligently attempted to
   obtain compliance with the dictates ofthe discharge injunction; however,
   such efforts have proven futile.

 • As set forth herein above, Verizon has engaged in direct efforts to collect
   the subject discharged debt from [Mr. Wigfall].

 • Further, as set forth herein above, Verizon has engaged NSA and MRS for
   the sole purpose of collecting the subject discharged debt from [Mr.
   Wigfall].

 • Verizon engaged in such unlawful acts despite having indisputable notice
   of the bankruptcy case by virtue ofthe Order afRelief, the Discharge

                                Page 6 of 12
        Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 7 of 12




               Order Discharging Debtor(s) and the multiple letters from Mr. Wigfall's
               bankruptcy counsel.

13.    As set forth above, Mr. Wigfall and Verizon reached a confidential compromise of the

claims set forth within the Adversary Proceeding.

14.    Recently, on February 9, 2021 and/or approximately three and one-half years after the

confidential compromise was reached in the Adversary Proceeding, Mr. Wigfall discovered that

Verizon had reported false and derogatory information regarding the account to one or more credit

reporting agencies, specifically including Trans Union, by stating that Mr. Wigfall has personal

liability on the account, that the account has a balance, and that the account is in collections.

Notably, Veizon failed to report that the account was included in the Bankruptcy Case.

15.    More specifically, within his credit disclosure file with Trans Union, Mr. Wigfall

discovered that Verizon had unlawfully reported and was continuing to unlawfully report that Mr.

Wigfall had individual responsibility on the account, that the account balance is $365.00, and that

the account has been placed for collection. Verizon reported that the account was opened on April

19, 2011 which is prepetition to the Bankruptcy Case and further which, because of no further

transactions with Verizon, confirms that Mr. Wigfall's in personam liability upon the account was

estinguished by the Discharge Order Discharging Debtor(s) in the Bankruptcy Case. The report

clearly states that V erizon provided such false and derogatory information on January 31, 2021

which is after the confidential compromise in the Adversary Proceeding and the Discharge Order

Discharging Debtor(s)in the Bankruptcy Case.

16.    Thereafter, also on February 9,2021, Mr. Wigfall promptly contested and/or filed a dispute

of the account with Trans Union. At or near 12:54 p.m. on said date, Trans Union confirmed

receipt of Mr. Wigfall's contested and/or dispute.

                                          Page 7 of 12
         Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 8 of 12




17.    On February 25, 2021, Trans Union provided to Mr. Wigfall the Investigation Results

Report which, according to the report itself, changed and/or updated the "date closed,remarks and

rate ofthe subject account. The information provided within the report reflects that Mr. Wigfall

has individual responsibility on the account, that the account was opened on April 19, 2011, that

the account balance is $365.00, and that the account has been placed for collection.

18.    On February 26,2021, Trans Union provided to Mr. Wigfall the Dispute Results Disclosure

which reflects that Mr. Wigfall has individual responsibility on the account, that the account was

opened on April 19, 2011, that the account balance is $365.00, that the same amount is past due,

that the account was closed on October 31, 2016, and that the account has been placed for

collection. The disclosure provides that the account information is disputed by the consumer.

19.    As set forth above, Verizon verified and/or reverified the false reporting to Trans Union.

Trans Union then merely parroted the information back to third parties through its credit reporting

database.

20.    Trans Union failed its duty to reinvestigate the dispute and/or contest filed by Mr. Wigfall.

21.    The dispute was resolved in favor of Verizon without the correction and/or deletion ofthe

account balance (should accurately reflect as being $0.00), amount past due (should accurately

reflect as being $0.00), statement of personal responsibility (should accurately reflect no liability

or simply blank) and/or report of collection activity (should report that no collection activity is

occurring relative to the account).

22.    Notwithstanding notice of the Bankruptcy Case and the dispute filed by Mr. Wigfall,

Verizon verified and/or reverified the account with Trans Union.

23.    Notwithstanding notice ofthe Bankruptcy Case and the dispute filed by Mr. Wigfall, Trans


                                           Page 8 of 12
        Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 9 of 12




Union faled and/or refused to accurately report the account.

24.    Verizon's and Trans Union's willful and negligent violations of the FCRA, federal law

and/or state law have caused Mr. Wigfall to suffer mental distress, embarrassment,frustration and

humiliation, and loss of money which Mr. Wigfall will in the future continue to suffer the same.

25.    Mr.Wigfall has abstained from applying for credit, had adverse action taken on existing

credit accounts and/or been denied credit, and sustained actual damages including emotional

distress and pecuniary loss.

26.    Because of Verizon's and Trans Union's unlawful conduct, Mr. Wigfall is entitled to

damages (actual, punitive and statutory, as available), attorney's fees, and all other appropriate

measures of reliefto punish and deter similar future conduct by Verizon and Trans Union.

                                    CAUSES OF ACTION

                         COUNT I — AGAINST VERIZON
                VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                             15 U.S.C. §1681, et seq.

27.    Mr. Wigfall incorporates herein by reference each ofthe foregoing paragraphs.

28.    Verizon violated the FCRA. All actions taken by employees, agents, servants, or

representatives of any type for Verizon were taken in the line and scope of such individuals'(or

entities') employment, agency, or representation.

29.    Verizon, in response to Mr. Wigfall's dispute and/or contest, willfully and/or negligently

verified and/or reverified the accuracy ofthe false and derogatory information it had furnished and

continues to furnish to one or more credit reporting agencies, specifically including Trans Union.

30.    In the entire course ofits actions, Verizon, as a furnisher ofinformation, willfully and/or

negligently violated the provisions of the FCRA in the following respects:


                                          Page 9 of 12
        Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 10 of 12



       a.      By willfully and/or negligently failing to fulfill its duties as listed within section
               15 U.S.C. §1681s-2(b), to wit:

              (1)     failing to conduct a reasonable investigation with respect to the
                      information disputed by Mr. Wigfall, after having received notice ofthe
                      dispute from one or more credit reporting agencies;

              (2)     failing to review all relevant information provided by Mr. Wigfall; and

              (3)     failing to modify, delete and/or permanently block information relating to
                      the subject account as said account is being reported within Mr. Wigfall's
                      credit disclosure files.

       b.      defaming Mr. Wigfall by publishing to third parties false and derogatory
               information regarding his creditworthiness

       c.      invading the privacy of Mr. Wigfall; and

       d.      failing in its duty to prevent foreseeable injury to Mr. Wigfall.

31.    The foregoing acts and omissions were undertaken by Verizon willfully, intentionally,

knowingly and/or in gross reckless disregard for the rights of Mr. Wigfall.

32.    As a result ofthe above violations ofthe FCRA,Verizon is liable to Mr. Wigfall for a

declaratory judgment that Verizon's conduct violated the FCRA. Verizon is further liable to

Mr. Wigfall for damages (actual, statutory and punitive, as available), and costs and attorney's

fees, under the FCRA,pursuant to 15 U.S.C. § 1681n, for any conduct determined to be willful,

and pursuant to § 1681o,for any conduct determined to be reckless and/or negligent.

       WHEREFORE,Mr. Wigfall prays that judgment be entered against Verizon as follows:

       a)      a declaratory judgment that Verizon violated the FCRA;

       b)      a declaratory judgment that Verizon acted intentionally, willfully, negligently

       and/or in reckless disregard of Mr. Wigfall's rights and Verizon's obligations under the

       FCRA;


                                           Page 10 of 12
        Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 11 of 12



       c)      an award of damages (actual, statutory and punitive, as available) to Mr. Wigfall

       as provided by the FCRA;

       d)      an award ofreasonable attorney's fees and costs as provided by the FCRA; and

       e)      an award of such other and further relief, in law and/or equity, as this Honorable

       Court may deem just and appropriate.

                       COUNT II — AGAINST TRANS UNION
                VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                             15 U.S.C. 1681,et seq.

33.    Mr. Wigfall incorporates herein by reference each ofthe foregoing paragraphs.

34.    During the entire course ofits action, Trans Union willfully and/or negligently violated the

provisions ofthe FCRA as follows:

        a.     by willfully and/or negligently failing, in the preparation of the consumer reports
concerning Mr. Wigfall,to follow reasonable procedures to assure maximum possible accuracy of
the information within the reports;

       b.      by willfully and/or negligently failing to comport with 15 U.S.C. § 1681i;

       c.     by defaming Mr. Wigfall by publishing to third parties false and derogatory
       information regarding his creditworthiness;

       d.      by invading the privacy of Mr. Wigfall; and

       e.      by failing in its duty to prevent foreseeable injury to Mr. Wigfall.

35.    The foregoing acts and omissions were undertaken by Trans Union willfully, intentionally,

knowingly and/or in gross reckless disregard for the rights of Mr. Wigfall.

36.    As a result ofthe above violations ofthe FCRA,Trans Union is liable to Mr. Wigfall for

a declaratory judgment that Trans Union's conduct violated the FCRA. Trans Union is further

liable to Mr. Wigfall for damages (actual, statutory and punitive, as available), and costs and

attorney's fees, under the FCRA,pursuant to 15 U.S.C. § 1681n,for any conduct determined to

                                          Page 11 of 12
           Case 2:21-cv-00231-SMD Document 1 Filed 03/17/21 Page 12 of 12




be willful, and pursuant to § 1681o, for any conduct determined to be reckless and/or negligent.

       WHEREFORE,Mr. Wigfall prays that judgment be entered against Trans Union as

follows:

       a)      a declaratory judgment that Trans Union violated the FCRA;

       b)      a declaratory judgment that Trans Union acted intentionally, willfully, negligently

       and/or in reckless disregard of Mr. Wigfall's rights and Trans Union's obligations under

       the FCRA;

       c)      an award of damages (actual, statutory and punitive, as available) to Mr. Wigfall

       as provided by the FCRA;

       d)      an award of reasonable attorney's fees and costs as provided by the FCRA; and

       e)      an award of such other and further relief, in law and/or equity, as this Honorable

       Court may deem just and appropriate.

       RESPECTFULLY SUBMITTED this the 16th                       arch 21


                                                          o ,       ;us (BUS028)
                                                     Attorneyfor PlaintiffCharlie Wigfall
The Bush Law Firm,LLC
Parliament Place Professional Center
3198 Parliament Circle 302
Montgomery, Alabama 36116
Phone:        (334)263-7733
Facsimile:    (334) 832-4390
Bar Id. #:    ASB-7306-A54B
Email:        abush@bushlegalfirm.com




                                          Page 12 of 12
